DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al., US 2011/0131044 A1 (previously cited and hereafter Fukuda), in view of Kupryjanow et al., US 2017/0365255 A1 (previously cited and hereafter Kupryjanow), and further in view of Zhang et al., US 7,147,022 B1 (hereafter Zhang).
Regarding claim 1, Fukuda discloses a target voice extraction method, apparatus, and program product (see Fukuda, abstract).  Fukuda teaches a “signal processing apparatus comprising: a plurality of converters that independently apply conversion to signals received from a plurality of sensors, each of the signals containing a target signal and noise, to obtain a plurality of converted signals each containing a plurality of frequency components” where converters, such as the discrete Fourier transformers, output frequency-domain signals corresponding to the input microphone devices, which pickup sound 
Then, Fukuda teaches “a phase adjuster that adjusts the phases of the converted signals to perform beam steering and to output phase-adjusted signals” because a beam former processor performs delay-and-sum beamforming, where the delay process adjusts the phase of the signals (see Fukuda, ¶ 0050-0052 and 0056-0057 and figure 2, unit 115).  
Then, Fukuda teaches “a direction estimator that obtains a direction of arrival of the phase-adjusted signals, respectively” because the directional-index calculator performs a direction of arrival (DOA) calculation for the target speaker, which is used as the DOA for the beamformed signals (see Fukuda, ¶ 0034, 0038-0040, and 0050-0051 and figure 2, unit 107).
Next, Fukuda teaches “a first gain calculator that calculates a first gain using the direction of arrival of the phase-adjusted signals, respectively” because the weighted CSP (cross-power spectrum phase) coefficient calculator calculates a weighted CSP coefficient that is used to control the gain of the target speaker without being increased by the non-target speaker (see Fukuda, ¶ 0041-0042 and figure 2, unit 110).  The weighted CSP coefficient is calculated as a moving average and includes a weight coefficient dependent on the frequency bin and the DOAs of both the target and non-target speakers (see Fukuda, ¶ 0041 and 0047-0049).  
Fukuda teaches a beam former processor that performs delay-and-sum beamforming or selects one or more of the microphone signals to pass to the next stage of processing, such that the beamformer does not select, or integrate, after beamforming (see Fukuda, ¶ 0050-0052 and 0056-0057 and figure 2, unit 115, and see applicant's specification, p. 12, lines 7-21, where integration is also defined as an arbitrary selection of any one of the input signals or simple addition).  Therefore, Fukuda does not appear to teach “an integrator that obtains an integrated signal by integrating the phase-adjusted signals”.

Furthermore, Fukuda teaches a gain adjuster that uses the weighted CSP coefficient and multiplies the output signal of the beam former processor to obtain a power spectrum signal and it would have been obvious to multiply the output of the stream selector to improve the speech signal from the target speaker (see Fukuda, ¶ 0057-0058 and figure 2, unit 130 in view of Kupryjanow, ¶ 0033-0034).  Additionally, Kupryjanow teaches post-processing features, such as noise reduction, spectral profile matching, and automatic gain control (see Kupryjanow, ¶ 0035-0041 and figure 2, units 245, 250, 255, and 260).  However, the combination does not appear to teach a gain calculator with respect to the post-processing features. Therefore, the combination of Fukuda and Kupryjanow does not appear to teach “a second gain calculator that calculates a second gain using the integrated signal”, such that “a multiplier that multiplies the first and second gains by the integrated signal” (i.e., the combination of Fukuda and Kupryjanow makes obvious a multiplier to multiply the integrated signal by the first gain and Kupryjanow suggests post-processing features).
Zhang discloses a small array microphone for beam-forming and noise suppression, where noise an interference are suppressed in a beam-formed signal (see Zhang, abstract).  Herein, Zhang teaches a dual-channel noise suppressor that receives a beam-formed input and a noise reference input and a second gain calculator that calculates a second gain using the integrated signal” where the dual-channel noise suppressor computes a gain to reduce the noise in the beam-formed output signal (see Zhang, column 11, lines 48-66 and column 12, lines 20-26, and figure 7, units 280x and 730), and subsequently, the second gain is used to multiply the beam-formed output signal to produce a noise-reduced signal (see Zhang, column 13, lines 5-10 and figure 7, units 280x and 732).
Therefore, the combination of Fukuda, Kupryjanow, and Zhang makes obvious: 
“A signal processing apparatus comprising:” (see Fukuda, ¶ 0107-0111 and figure 14);
“a plurality of converters that independently apply conversion to signals received from a plurality of sensors, each of the signals containing a target signal and noise, to obtain a plurality of converted signals each containing a plurality of frequency components;” (see Fukuda, ¶ 0032-0034 and figure 2, units 1-2, 105a, and 105b, where converters, such as the discrete Fourier transformers, output frequency-domain signals corresponding to the input microphone devices, which pickup sound sources including a target speaker and a non-target speaker);
“a phase adjuster that adjusts the phases of the converted signals to perform beam steering and to output phase-adjusted signals;” (see Fukuda, ¶ 0050-0052 and 0056-0057 and figure 2, unit 115, 
“a direction estimator that obtains a direction of arrival of the phase-adjusted signals, respectively;” (see Fukuda, ¶ 0034, 0038-0040, and 0050-0051 and figure 2, unit 107, because the directional-index calculator performs a direction of arrival (DOA) calculation for the target speaker, which is used as the DOA for the beamformed signals; and further see Kupryjanow, ¶ 0032-0033 and figure 2, units 220 and 225, where PBFs perform beamforming on a pair of microphone signals and multiple PBFs are used for microphone arrays with more than two microphones);
“a first gain calculator that calculates a first gain using the direction of arrival of the phase-adjusted signals, respectively;” (see Fukuda, ¶ 0041-0042 and figure 2, unit 110, because the weighted CSP (cross-power spectrum phase) coefficient calculator calculates a weighted CSP coefficient that is used to control the gain of the target speaker without being increased by the non-target speaker);
“an integrator that obtains an integrated signal by integrating the phase-adjusted signals; and” (see Kupryjanow, ¶ 0034 and figure 2, unit 230, where Kupryjanow makes obvious an integrator as a stream selector that selects the PBF output with the highest SNR for further processing in the system); 
“a second gain calculator that calculates a second gain using the integrated signal; and” (see Kupryjanow, ¶ 0039 and 0041, and figure 2, unit 250, in view of Zhang, column 11, lines 48-66, and column 12, lines 20-26, and figure 7, units 280x and 730, where the dual-channel noise suppressor computes a gain to reduce the noise in the integrated signal (e.g., the beam-formed output signal)); and
“a multiplier that multiplies the first and second gains by the integrated signal.” (see Fukuda, ¶ 0057-0058 and figure 2, unit 130 in view of Kupryjanow, ¶ 0033-0034, 0039, and 0041, and further in view of Zhang, column 11, lines 48-52 and column 13, lines 5-10, and figure 7, units 280x and 732, where Fukuda teaches a gain adjuster that uses the weighted CSP coefficient and multiplies the output signal of the beam former processor to obtain a power spectrum signal and it would have been obvious to 
Regarding claim 2, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the signal processing apparatus of claim 1 and for the same reasons it makes obvious:  
“A signal processing method comprising: 
independently applying conversion to signals received from a plurality of sensors, each of the signals containing a target signal and noise, to obtain a plurality of converted signals each containing a plurality of frequency components;” (see Fukuda, ¶ 0032-0034 and figure 2, units 1-2, 105a, and 105b, where converters, such as the discrete Fourier transformers, output frequency-domain signals corresponding to the input microphone devices, which pickup sound sources including a target speaker and a non-target speaker); 
“adjusting the phases of the converted signals to perform beam steering and to output phase-adjusted signals;” (see Fukuda, ¶ 0050-0052 and 0056-0057 and figure 2, unit 115, because a beam former processor performs delay-and-sum beamforming, where the delay process adjusts the phase of the signals); 
“obtaining a direction of arrival of the phase-adjusted signals, respectively;” (see Fukuda, ¶ 0034, 0038-0040, and 0050-0051 and figure 2, unit 107, because the directional-index calculator performs a direction of arrival (DOA) calculation for the target speaker, which is used as the DOA for the beamformed signals; and further see Kupryjanow, ¶ 0032-0033 and figure 2, units 220 and 225, where PBFs perform beamforming on a pair of microphone signals and multiple PBFs are used for microphone arrays with more than two microphones); 
“calculating a first gain using the direction of arrival of the phase-adjusted signals, respectively;” (see Fukuda, ¶ 0041-0042 and figure 2, unit 110, because the weighted CSP (cross-power spectrum 
“obtaining an integrated signal by integrating the phase-adjusted signals;” (see Kupryjanow, ¶ 0034 and figure 2, unit 230, where Kupryjanow makes obvious an integrator as a stream selector that selects the PBF output with the highest SNR for further processing in the system);  
“calculating a second gain using the integrated signal; and” (see Kupryjanow, ¶ 0039 and 0041, and figure 2, unit 250, in view of Zhang, column 11, lines 48-66, and column 12, lines 20-26, and figure 7, units 280x and 730, where the dual-channel noise suppressor computes a gain to reduce the noise in the integrated signal (e.g., the beam-formed output signal)); and
“multiplying the first and second gains by the integrated signal.” (see Fukuda, ¶ 0057-0058 and figure 2, unit 130 in view of Kupryjanow, ¶ 0033-0034, 0039, and 0041, and further in view of Zhang, column 11, lines 48-52 and column 13, lines 5-10, and figure 7, units 280x and 732, where Fukuda teaches a gain adjuster that uses the weighted CSP coefficient and multiplies the output signal of the beam former processor to obtain a power spectrum signal and it would have been obvious to multiply the output of the stream selector by both the first and second gains to improve the speech signal from the target speaker).  
Regarding claim 3, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the signal processing apparatus of claim 1 and for the same reasons makes obvious a non-transitory computer readable medium storing a signal processing program for causing a computer to execute a method with these features (further see Fukuda, ¶ 0120-0121).  Therefore, the combination makes obvious:
“A non-transitory computer readable medium storing a signal processing program for causing a computer to execute a method comprising:” (see Fukuda, ¶ 0120-0121) 

“adjusting the phases of the converted signals to perform beam steering and to output phase-adjusted signals;” (see Fukuda, ¶ 0050-0052 and 0056-0057 and figure 2, unit 115, because a beam former processor performs delay-and-sum beamforming, where the delay process adjusts the phase of the signals);
“obtaining a direction of arrival of the phase-adjusted signals, respectively;” (see Fukuda, ¶ 0034, 0038-0040, and 0050-0051 and figure 2, unit 107, because the directional-index calculator performs a direction of arrival (DOA) calculation for the target speaker, which is used as the DOA for the beamformed signals; and further see Kupryjanow, ¶ 0032-0033 and figure 2, units 220 and 225, where PBFs perform beamforming on a pair of microphone signals and multiple PBFs are used for microphone arrays with more than two microphones);
“calculating a first gain using the direction of arrival of the phase-adjusted signals, respectively;” (see Fukuda, ¶ 0041-0042 and figure 2, unit 110, because the weighted CSP (cross-power spectrum phase) coefficient calculator calculates a weighted CSP coefficient that is used to control the gain of the target speaker without being increased by the non-target speaker);
“obtaining an integrated signal by integrating the phase-adjusted signals;” (see Kupryjanow, ¶ 0034 and figure 2, unit 230, where Kupryjanow makes obvious an integrator as a stream selector that selects the PBF output with the highest SNR for further processing in the system);
calculating a second gain using the integrated signal; and” (see Kupryjanow, ¶ 0039 and 0041, and figure 2, unit 250, in view of Zhang, column 11, lines 48-66, and column 12, lines 20-26, and figure 7, units 280x and 730, where the dual-channel noise suppressor computes a gain to reduce the noise in the integrated signal (e.g., the beam-formed output signal)); and 
“multiplying the first and second gains by the integrated signal.” (see Fukuda, ¶ 0057-0058 and figure 2, unit 130 in view of Kupryjanow, ¶ 0033-0034, 0039, and 0041, and further in view of Zhang, column 11, lines 48-52 and column 13, lines 5-10, and figure 7, units 280x and 732, where Fukuda teaches a gain adjuster that uses the weighted CSP coefficient and multiplies the output signal of the beam former processor to obtain a power spectrum signal and it would have been obvious to multiply the output of the stream selector by both the first and second gains to improve the speech signal from the target speaker).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528. The examiner can normally be reached Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel R Sellers/Examiner, Art Unit 2653